Citation Nr: 1619255	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to April 1964.  The Veteran died in July 1996.  The appellant claims as the surviving spouse.

The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In October 2013, the Board remanded the appellant's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system folder.


FINDINGS OF FACT

1.  The Veteran died in July 1996.  The death certificate identified the immediate cause of death as mycoardial infarction with an antecedent cause of atherosclerotic heart disease.  The underlying cause of death was identified as diabetes mellitus.  Pulmonary congestion and pulmonary tuberculosis were listed as other significant conditions contributing to death. 
 
2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  As the Veteran is not shown to be a "radiation-exposed" veteran or to have been exposed to ionizing radiation, the legal authority governing such a claimant is not applicable to him.
 4.  The Veteran did not serve in Vietnam.
 
5.  The Veteran has not been shown to have been exposed to Agent Orange during service.

6.  The fatal disease processes were not manifest during service or within an applicable presumptive period.  The cause of death is unrelated to service.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to  a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

The Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA) and to verify the claimed in-service herbicide exposure.  The appellant's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the appellant has been provided appropriate VCAA notice.  This will be discussed in detail below.  Additionally, the RO attempted to verify the Veteran's claimed in-service herbicide exposure.  The appellant's claim was thereafter readjudicated via a January 2014 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Here, there being no disability for which service connection was in effect at the time of the Veteran's death, and August 2009 and November 2013 notice letters otherwise including an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, the Board concludes that the appellant was provided the notice required under Hupp, and that the duty to notify has been met.

VA also has a duty to assist the appellant in the development of the claim.  In this regard, the Veteran's service treatment records, personnel records, and postservice VA treatment records are associated with his claims file, and his terminal record has been obtained.  

The Board notes that in a statement dated November 1998, the appellant reported that the Veteran received medical treatment at the Indianapolis Air Force Base in Indianapolis, Indiana between 1968 and 1977.  However, in a letter dated January 1999, the RO informed the appellant that there are no Air Force hospitals in Indianapolis, but if the appellant could provide the name of the hospital, the RO would attempt to secure the records.  Pertinently, the appellant did not provide any subsequent clarification as to where the Veteran received medical treatment in Indianapolis.  Here, the duty to assist has been met.

VA has not sought a medical opinion in this matter.  The Board finds that a medical opinion is not necessary.  With no competent evidence that any disease listed or identified as causing or contributing to cause his death was manifested in service (or during an applicable postservice presumptive period) or that any such disability might have been related to his service or caused or aggravated by a service connected disability, the factual evidence of record provides no basis for seeking a medical advisory opinion in this matter.  The Federal Circuit held that section 5103A(a) does not always require the Secretary to assist the claimant in obtaining a medical opinion or examination.  Section 5103A(a) does, however, require VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is necessary to substantiate the claimant's claim.  38 U.S.C.A. 
§ 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319, 1322.  The statute only excuses VA from making reasonable efforts to provide such assistance, if requested, when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In view of the remote onset of all fatal processes, there is no reasonable possibility that such assistance would substantiate the claim.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim being decided herein and that adjudication of such claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394   (1993).

Analysis

The appellant contends that the Veteran's death from mycoardial infarction with an antecedent cause of atherosclerotic heart disease with underlying causes identified as diabetes mellitus, pulmonary congestion, and pulmonary tuberculosis was caused by the Veteran's in-service herbicide exposure when he served in Korea and participated in chemical and biological war against North Korea and while serving aboard the USS YMS and USS Hocking which she appears to indicate was within the territorial limits of Vietnam.  See the appellant's statements dated August 2005 and May 2015.  She alternatively contends that the Veteran's causes of death were due to in-service ionizing radiation exposure during his service in World War II and the Korean War.  See the appellant's statement dated February 2006.   

To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability. 38 C.F.R. § 3.312(c)(2), (3).

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  Certain chronic diseases, including coronary artery disease and diabetes mellitus, may be presumed to have incurred in service, although not otherwise established as such, if manifested to a degree of 10 percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(d). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2014).  If a Veteran was exposed to Agent Orange during service, certain listed diseases, including ischemic heart disease (including chloracne), are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). 

Here, there is no proof of any fatal process during service or within an applicable presumptive period.  Rather, at time of separation, the heart, lungs, chest and endocrine system were normal.

As discussed above, the appellant contends that the Veteran's death from mycoardial infarction with an antecedent cause of atherosclerotic heart disease with underlying causes identified as diabetes mellitus, pulmonary congestion, and pulmonary tuberculosis was caused by the Veteran's in-service herbicide exposure when he served in Korea and participated in chemical and biological war against North Korea and while serving aboard the USS YMS and USS Hocking which she appears to indicate was within the territorial limits of Vietnam.  

The Board initially notes that The United States Department of Defense ("DOD") has confirmed that Agent Orange was used from April 1968 through July 1969 along the demilitarized zone ("DMZ") in Korea.  Therefore, a presumption of service connection based on exposure to Agent Orange in Korea is limited to the period from April 1968 through July 1969 along the demilitarized zone ("DMZ"), and then only for servicemen attached to one of the units identified by DOD.  In this case, the Veteran's entire period of service in Korea was prior to the identified period and, therefore, service connection based on Agent Orange exposure in Korea is not warranted.

Additionally, to the extent that the appellant contends the Veteran had in-country service in Vietnam, VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  For the following reasons, the Board finds that the Veteran did not serve in Vietnam under this interpretation of the statute and regulation.

The Veteran's service personnel records reflect the Veteran served aboard the USS YMS and USS Hocking but do not indicate whether he set foot in Vietnam.  The RO requested that the National Personnel Records Center (NPRC) furnish dates of service in Vietnam, and the NPRC responded in December 2013 that there is no evidence in the Veteran's file to substantiate any service in Vietnam.  There is no objective evidence to the contrary.  Moreover, there is no objective indication that the USS YMS and USS Hocking were in the territorial waters of Vietnam, had any inland waterway service, or docked in Vietnam during the Veteran's service aboard these vessels.  

Upon careful review of the record, the Board finds that the weight of the evidence is against a finding that the Veteran had requisite service in the Republic of Vietnam under the proper interpretation of the statute and regulation to warrant service connection on this presumptive basis.  Here, while the Veteran's personnel records confirm service aboard the USS YMS and USS Hocking, the presence of either of these vessels in the official waters of Vietnam and in-country service is not established. 

The Board further notes that the USS YMS and USS Hocking are not listed as vessels associated with exposure to herbicide agents, including by traveling in inland waterways, or "brown water."  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated February 2016) and http://www.publichealth.va.gov/exposures/agentorange/index.asp; M21, Part IV, Subpart ii, 1.H.2.g.  Additionally, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190.  The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway.  Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  Since that decision, however, VA has undertaken a review of the classification of Vietnam-area harbors, and there has been no newly discovered evidence or determination that would alter VA's currently established position.

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  M21-1, IV.ii.1.H.2.a; see also M21-1, IV.ii.2.C.3.m.  This distinction was established because aerial spraying of Agent Orange occurred within the land boundaries of Vietnam, thus affecting the inland waterways; Agent Orange was not sprayed on offshore waters, and thus there is no presumption of exposure for service on the offshore open waters.  M21-1, IV.ii.1.H.2.a.  The coastline, which has generally been considered to run continuously across the mouth of a river, including river delta areas to the extent it is discernible, has been established as the dividing line separating inland waterways from offshore coastal waters.  While VA has identified certain bays and harbors that may qualify as inland waterways, there is no evidence that either the USS YMS or USS Hocking were stationed in any of these specific waterways during the Veteran's service aboard these vessels.
 
Consequently, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or was on an inland waterway.  Without evidence of such service, the presumptive provisions relating to herbicide exposure are not for application.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, notwithstanding the presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board will next turn to the appellant's contention that the Veteran's cause of death was due to ionizing radiation.  

Service connection for a disease that is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211   (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c)  and 38 C.F.R. § 3.309(d)  for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d)  by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee, supra. 

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii). 

Diseases presumptively service connected for radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) include: leukemia (other than CLL), thyroid cancer, breast cancer, pharynx cancer, stomach cancer, small intestine cancer of the, pancreas cancer, multiple myeloma, lymphomas (except Hodgkin's disease), bile duct cancer, gall bladder cancer, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, urinary tract cancer, bronchiolo-alveolar carcinoma, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). 

The second approach to substantiate a radiation exposure related service connection claim is under 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show: (1) the veteran was exposed to ionizing radiation in service; (2) subsequently developed a radiogenic disease; and (3) such disease became manifest within a period specified by the regulation. 38 C.F.R. § 3.311(b).  If any of these three requirements is not met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii). 

For purposes of 38 C.F.R. § 3.311 , the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307  or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  

Finally, as previously noted, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service." Combee, supra.

In terms of the statutory presumption applicable to radiation exposed veterans, myocardial infarction with atherosclerotic heart disease, diabetes, pulmonary congestion, and pulmonary tuberculosis are not among the diseases subject to presumptive service connection under 38 U.S.C.A. § 1112(c) and its implementing regulation 38 C.F.R. § 3.309(d).  See Stone v. Gober, 14 Vet. App. 116, 118   (2000).  Thus, the Veteran's fatal myocardial infarction with atherosclerotic heart disease, diabetes, pulmonary congestion, and pulmonary tuberculosis is not subject to service connection by operation of the statutory presumption.  Id.   

Moreover, myocardial infarction with atherosclerotic heart disease, diabetes, pulmonary congestion, and pulmonary tuberculosis are not listed among the conditions to which the ionizing regulation applies, and these diseases manifested more than 15 years after any possible exposure to radiation.  See 38 C.F.R. 
§ 3.311(b)(5)(iv).  The Board further finds that the Veteran is not shown to have been a "radiation-exposed" Veteran, and the legal authority governing such a claimant is not applicable to him.  See 38 C.F.R. § 3.309(d).  To be considered a "radiation-exposed" Veteran, a Veteran must have participated in a "radiation-risk activity," such as on-site participation in a test involving the atmospheric detonation of a nuclear device.  Id.  

Here, the appellant alleges that the Veteran was exposed to ionizing radiation during his service in World War II and the Korean War.  While the Veteran's service personnel records document service in Korea and during World War II, there is no indication in the Veteran's records that he was in either Hiroshima or Nagasaki, Japan.  Indeed, there is no record of a list of the locations, dates, and units of atmospheric nuclear tests and the units to which the Veteran had been assigned during those periods of testing.  Therefore, the evidence establishes that the Veteran did not participate in any of the atmospheric nuclear tests listed nor was he present at these sites in the six month period following the operational period of each test.  Service records likewise show no indication of participation in any nuclear testing.  

In sum, the Board finds the service records demonstrating that the Veteran did not participate in atmospheric nuclear weapons testing and was not part of the US forces that occupied Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946, more probative than the appellant's statements that he was exposed to any ionizing radiation.  Accordingly, as the Veteran is not considered a radiation-exposed Veteran under 38 C.F.R. § 3.311, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b)(iii). 

While none of the provisions relevant to exposure to radiation are applicable in this case, the Board must also determine whether the Veteran's fatal myocardial infarction with atherosclerotic heart disease, diabetes, pulmonary congestion, and pulmonary tuberculosis is shown to be related to service.  See Combee, 34 F.3d at 1043. 

As noted above, during the Veteran's lifetime, service-connection had not been established for any disability. 

The Veteran died in July 1996.  His certificate of death lists the immediate cause of death as myocardial infarction with an antecedent cause of atherosclerotic heart disease with underlying cause of death identified as diabetes mellitus, pulmonary congestion, and pulmonary tuberculosis were. 

The evidence does not suggest and the appellant does not contend that the disease was present in service or until many years following discharge.  In this regard, a VA treatment record dated May 1983 shows that the Veteran was first diagnosed as having probable diabetes.  This is the first indication of any disability associated with his death.  This is more than 15 years after the Veteran's discharge from service in April 1964.

Here, there is no competent evidence in the record of a possible nexus between the Veteran's myocardial infarction with atherosclerotic heart disease, diabetes, pulmonary congestion, and pulmonary tuberculosis which manifested many years after service, and service.  The Board further notes that the appellant has not submitted any competent evidence even suggesting that the Veteran's myocardial infarction with atherosclerotic heart disease, diabetes, pulmonary congestion, and pulmonary tuberculosis might have been related to his service. 

To the extent that the appellant asserts that the Veteran's fatal myocardial infarction with atherosclerotic heart disease, diabetes, pulmonary congestion, and pulmonary tuberculosis was due to exposure to radiation or herbicides in service or otherwise related to service, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  The appellant is competent to report that the Veteran had myocardial infarction with atherosclerotic heart disease, diabetes, pulmonary congestion, and pulmonary tuberculosis, as such is established in the record.  However, she has not established her competence to establish etiology (other than Agent Orange or ionizing radiation exposure) and there are no Jandreau exceptions.  To the extent that she asserts that the Veteran's fatal myocardial infarction with atherosclerotic heart disease, diabetes, pulmonary congestion, and pulmonary tuberculosis were related to herbicide and/or ionizing radiation exposure, the Board has rejected such assertions as not proven and not credible.  The lay statements of the appellant concerning a relationship between the Veteran's fatal myocardial infarction with atherosclerotic heart disease, diabetes, pulmonary congestion, and pulmonary tuberculosis and his service are therefore not competent in this regard.  

In conclusion, considering the lay and medical evidence in this case, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  That is, the Board finds that the Veteran is not shown to be a "radiation-exposed" Veteran and did not have occupational exposure to ionizing radiation.  Further, he did not have in-service exposure to herbicides.  Moreover, myocardial infarction with atherosclerotic heart disease, diabetes, pulmonary congestion, and pulmonary tuberculosis did not manifest within the first year after the Veteran's discharge from service, and these disabilities are not otherwise related to his service.  Thus, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


